Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Response to Election/Restriction filed on 12/22/2021 is acknowledged.
3.	Claims 1-11 are pending in this application.
4.	Instant application is a CIP of 16/717726, now issued as US Patent No. 10,946,065 which is a DIV of US Patent No. 10548948. Instant claims recite “wet-spun fibers” (see claim 9) and “chitosan oligosaccharide lactate” and different % amounts (see claim 10). This is not found in the grandparent (US Patent No. 10548948) and parent (US Patent No. 10946065). Therefore, claims 9 and 10 has the filing date of 9/03/2020.


Restriction
5.	Applicant’s election without traverse of Group 1 (claims 1-10)  and election of dKn2-7, wound healing agents, and wound dressing as the species in the reply filed on December 22, 2021 is acknowledged. Restriction is deemed to be proper and is made FINAL in this office action. Claim 11 is withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1-10 are examined on the merits in this office action.



Objections
6.	The abstract is objected to for the following minor informality: 
	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

In the instant case, the abstract recites, “The invention relates to methods of treating a fungal infection...” at line 1 of the abstract. Applicant should correct these informalities. See MPEP 608.01(b). The abstract is recommended to be amended to recite, “Methods of treating a fungal infection…are described.”
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.
7.	Claims 2-10 are objected to for the following minor informalities: Claims 2-10 should be amended to insert a comma after the dependent claim, e.g., “The pharmaceutical composition of claim 1, wherein…” (for claim 2).

Rejections
Obviousness Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

9.	Claims 1 and 3-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10964065. Although the claims at issue are not identical, they are not patentably distinct from each other because if one of ordinary skill in the art practiced the claimed invention of instant claims, one would necessarily achieve the claimed invention of US Patent claims, and vice versa. Please note: instant application is a CIP of US Patent No. 10964065, therefore, the ODP is proper.
10.	Instant claims are drawn to a pharmaceutical composition comprising one or more peptides selected from the group consisting of Kn2-7, dKn2-7, BmKn2, and dBmKn2, wherein said BmKn2 and said Kn2-7 peptides comprise a combination of D from and L form amino acids; wherein said pharmaceutical composition further comprises one or more pharmaceutically acceptable carriers, excipients or diluents, and wherein said one or more peptides are present in an amount sufficient to treat a fungal infection in a subject in need thereof (see claim 1). Instant claim 3 is drawn to the pharmaceutical composition further comprising one or more additional pharmaceutically 
11.	US Patent claims are drawn to
    PNG
    media_image1.png
    379
    310
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    264
    307
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    235
    304
    media_image3.png
    Greyscale

.

13.	Claims 1, 3-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10964065 in view of Chung et al (US 2009/0258045) and Fleiszig et al (US 20160151534). If one of ordinary skill in the art practiced the combined teachings of US Patent No. 10964065 and Chung et al and Fleiszig et al, one would necessarily achieve the claimed invention of instant claims.
14.	Instant claims are drawn to a pharmaceutical composition comprising one or more peptides selected from the group consisting of Kn2-7, dKn2-7, BmKn2, and dBmKn2, wherein said BmKn2 and said Kn2-7 peptides comprise a combination of D from and L form amino acids; wherein said pharmaceutical composition further comprises one or more pharmaceutically acceptable carriers, excipients or diluents, and wherein said one or more peptides are present in an amount sufficient to treat a fungal infection in a subject in need thereof (see claim 1). Instant claim 3 is drawn to the pharmaceutical composition further comprising one or more additional pharmaceutically acceptable agents (see claim 3); wherein the one or more additionally pharmaceutically acceptable agents is selected from the group consisting of an antimicrobial agent, an 

    PNG
    media_image1.png
    379
    310
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    264
    307
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    235
    304
    media_image3.png
    Greyscale
The differences between the US Patent and the instant claims are that the US Patent does not teach a wound dressing and comprising electrospun fibers. 
16.	However, Chung et al teach wound dressing that is applied to treat a site to release AMPs (see paragraph [0070]). 
17.	Additionally, Fleiszig et al teach wound and surgical dressings comprising antimicrobial peptides in an article of manufacture, such as wound dressing or a surgical dressing, in a form of a gauze, a bandage, a non-adhesive mesh, a membrane or a tissue adhesive (see paragraph [0114]). Fleiszig et al further teach that the non-woven mesh includes electrospun material (see paragraph [0122]).
18.	Therefore, if one of ordinary skill in the art practiced the claimed invention of US Patent claims in view of Chung et al and Fleiszig et al, one would necessarily achieve the claimed invention of instant claims. One of ordinary skill in the art would be 



CLOSEST ART
19.	The closest art of interest is Alexander et al (US 2017/0044222). Alexander et al teach compositions and methods for coating medical devices, the coating composition comprising a tether covalently attached an anti-microbial peptide (see abstract). Alexander et al teach the AMP may comprises one or more AMPs selected from SMAP-29…BmKn2…(see paragraph [0039]). Alexander et al teach that the AMPs may be made in either the all D- or all L-isomeric forms if necessary to further inhibit (or even promote) proteolysis (see paragraph [0037]). None of the sequences claimed and exemplified is directed to BmKn2.



CONCLUSION
Claims 2 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
No claim is allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654